Citation Nr: 1644420	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  15-22 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent since April 10, 2014, for herniated nucleus pulposus, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force from February 1955 to June 1984. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2014 decision of the St. Petersburg, Florida, Regional Office (RO). In January 2016, the Board remanded the appeal to the RO for additional action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the period on appeal, a complete VA lumbar spine examination was not possible as the Veteran is bedbound. During this period, however, the Veteran had some degeneration of the spine, intermittent low back pain, did not have any ankylosis of the spine, and his lumbar spine disorder was stable.

2.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent since April 10, 2014, for herniated nucleus pulposus, L5-S1, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

2.  The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a May 2014 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The May 2014 notice was issued to the Veteran prior to the July 2014 rating decision from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.




II.  Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). The Veteran's lumbar spine disorder is rated according to diagnostic code 5243. Diagnostic Code 5243 provides ratings for intervertebral disc syndrome of the spine. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

There are also several relevant note provisions associated with Diagnostic Code 5243. Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Diagnostic code 5243 provides that the Veteran's lumbar spine disorder can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. The method that results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 is the method that should be utilized. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

Note (1) provides that for purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 
 
Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a, Diagnostic Code 5243.  
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In July 2014, the Veteran was afforded a VA examination. The examiner noted that the Veteran is bedbound with severe dementia, is non-verbal, and was unable to complete a physical examination. The examiner stated that the Veteran does not follow commands, cannot sit or stand-even with assistance, and that "[v]oluntary guarding makes evaluation impossible." In light of this medical conclusion, the Board finds that any future attempt to examine the Veteran would be futile. The examiner did note that the Veteran's lumbar spine disorder caused functional loss, localized tenderness or pain, muscle atrophy, and muscle strength tests in the hip, knee, ankle, and great toe all indicated palpable or visible muscle contraction but no joint movement. The examiner also noted no deep tendon reflexes in the knees or ankles and that he had decreased sensation in the thighs, knees, lower legs, ankles, feet, and toes. The examiner indicated that the Veteran did not have radiculopathy, had no spine ankylosis, had no other neurologic abnormalities related to the spine disorder.

VA treatment records dated between April 2014 and January 2016 indicate that the Veteran had chronic low back pain with intermittent pain, but that the Veteran's lumbar spine disorder was stable. December 2014 X-ray studies performed by a private physician indicate that the Veteran's lumbar spine had "[m]ultilevel mild degenerative changes."

During the period on appeal, a complete VA lumbar spine examination was not possible due to the Veteran being bedbound. The examiner did state, however, that the Veteran did not have any ankylosis of the spine. Additionally, VA and private treatment records indicate that the Veteran had some degeneration of the spine and intermittent pain but that is lumbar spine disorder was stable. Given these facts, the Board finds that the Veteran's current 20 percent rating adequately reflects the Veteran's lumbar spine disability. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). A 40 percent rating is not warranted as the Veteran does not have favorable anklyosis of the entire thoracolumbar spine and there is no evidence of any incapacitating episodes due to the lumbar spine disability. Additionally, due to the Veteran being bedbound, it is not possible to determine that he has forward flexion limited to 30 degrees or less.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(b).

The Veteran is currently rated at 20 percent for his lumbar spine disorder, 20 percent for type II diabetes mellitus, and 10 percent each for left and right foot diabetic neuropathy. The Veteran, therefore, does not meet the schedular criteria for TDIU. July 2014 and September 2015 VA examinations indicate that the Veteran is completely disabled. He is bedbound, unable to talk, and unable to care for himself. These examinations, however, indicate that it is the Veteran's non-service-connected dementia which prevents him from being able to secure or follow a substantially gainful occupation. Therefore, referral for extra-schedular consideration is not warranted. Because the Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation, TDIU is denied.


ORDER

A rating in excess of 20 percent since April 10, 2014, for herniated nucleus pulposus, L5-S1 is denied.

TDIU is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


